Citation Nr: 1033902	
Decision Date: 09/09/10    Archive Date: 09/21/10

DOCKET NO.  98-15 007	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a gastrointestinal 
disorder, to include as due to herbicide exposure.

2.  Entitlement to service connection for cardiovascular disease, 
to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	James G. Fausone, Attorney


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The Veteran had active service from October 1965 to July 1968, 
with service in Vietnam from October 1966 to July 1968.

This appeal to the Board of Veterans Appeals (Board) arises from 
a May 2003 rating action that denied service connection for a 
gastrointestinal disorder and cardiovascular disease, each to 
include as due to herbicide exposure.  

By decision of April 2005, the Board remanded this case to the RO 
for further development of the evidence and for due process 
development.

By decision of March 2006, the Board denied service connection 
for cardiovascular disease, to include as due to herbicide 
exposure, and remanded the matter of service connection for a 
gastrointestinal disorder, to include as due to herbicide 
exposure, to the RO for further development of the evidence and 
for due process development.  The Veteran appealed the denial of 
service connection for cardiovascular disease to the U.S. Court 
of Appeals for Veterans Claims (Court).  By March 2008 Memorandum 
Decision, the Court vacated that portion of the March 2006 Board 
decision that denied service connection for cardiovascular 
disease, to include as due to herbicide exposure, and remanded 
the matter to the Board for readjudication consistent therewith.  
  
By decision of August 2009, the Board remanded the issues of 
service connection for a gastrointestinal disorder and 
cardiovascular disease, each to include as due to herbicide 
exposure, to the RO for further development of the evidence and 
for due process  development.

The Board's decision on the issue of service connection for a 
gastrointestinal disorder, to include as due to herbicide 
exposure, is set forth below.

With respect to the issue of service connection for 
cardiovascular disease, to include as due to herbicide exposure, 
the Board notes that in October 2009 the VA Secretary, pursuant 
to the authority provided in 38 U.S.C.A. § 1116 (West 2002), 
announced a decision to establish presumptions of service 
connection, based upon exposure to herbicides in Vietnam during 
the Vietnam era, for new conditions including ischemic heart 
disease.  As required by 38 U.S.C.A. § 1116, the VA shall issue 
regulations through notice and comment rulemaking procedures to 
establish the new presumptions of service connection for such 
diseases.  Those regulations will take effect on the date that a 
final rule is published in the Federal Register.  Until that 
time, the VA does not have authority to establish service 
connection and award benefits based upon the planned new 
presumptions.  In November 2009, the VA Secretary directed the 
Board to stay action on all claims for service connection that 
cannot be granted under current law but that potentially may be 
granted based on the planned new presumptions of service 
connection for ischemic heart disease based upon exposure to 
herbicides used in Vietnam during the Vietnam era.  As this 
appeal contains a claim for service connection for cardiovascular 
disease that may be affected by these new presumptions, the Board 
must stay action on that matter in accordance with the VA 
Secretary's order.  Once the planned final regulations are 
published, the adjudication of the veteran's claim for service 
connection for cardiovascular disease, to include as due to 
herbicide exposure, that has been stayed shall be resumed.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim for service connection for a 
gastrointestinal disorder, to include as due to herbicide 
exposure, on appeal has been accomplished.

2.  The veteran had military service in the Republic of Vietnam 
during the Vietnam era, and is presumed to have been exposed to 
herbicides during that time.

3.  While the Veteran was treated for nausea, diarrhea, stomach 
pain and cramps, and amebiasis in service, chronic residual 
gastrointestinal disability is not currently objectively 
demonstrated.


CONCLUSION OF LAW

The criteria for service connection for a gastrointestinal 
disorder, to include as due to herbicide exposure, are not met.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) (See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009)) essentially includes, 
upon the submission of a substantially-complete application for 
benefits, an enhanced duty on the part of the VA to notify a 
claimant of the information and evidence needed to substantiate a 
claim, as well as the duty to notify him what evidence will be 
obtained by whom.  38 U.S.C.A.       § 5103(a); 38 C.F.R. 
§ 3.159(b).  In addition, it defines the obligation of the VA 
with respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Considering the record in light of the above criteria, the Board 
finds that all notification and development action needed to 
render a fair decision on the claim on appeal has been 
accomplished.

An April 2005 post-rating RO letter informed the Veteran of the 
VA's responsibilities to notify and assist him in his claim, and 
what was needed to establish entitlement to service connection 
(evidence showing an injury or disease that began in or was made 
worse by his military service, or that there was an event in 
service that caused an injury or disease).  Thereafter, he was 
afforded opportunities to respond.  The Board thus finds that the 
Veteran has received sufficient notice of the information and 
evidence needed to support his claim, and has been provided ample 
opportunity to submit such information and evidence.  

Additionally, that RO letter provided notice that the VA would 
make reasonable efforts to help the Veteran get evidence 
necessary to support his claim, such as medical records 
(including private medical records), if he gave it enough 
information, and if needed, authorization to obtain them.  That 
letter further specified what evidence the VA had received, what 
evidence it was responsible for obtaining, to include Federal 
records, and the type of evidence that it would make reasonable 
efforts to get.  The Board thus finds that the April 2005 RO 
letter satisfies the statutory and regulatory requirement that 
the VA notify a claimant what evidence, if any, will be obtained 
by him and what evidence will be retrieved by the VA.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the Court held that proper VCAA notice should notify a 
veteran of: (1) the evidence that is needed to substantiate a 
claim; (2) the evidence, if any, to be obtained by the VA; and 
(3) the evidence, if any, to be provided by him.  As indicated 
above, all 3 content of notice requirements have been met in this 
appeal.

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) requires that notice to a claimant pursuant to the VCAA 
be provided at the time that, or immediately after, the VA 
Secretary receives a complete or substantially complete 
application for VA-administered benefits.  In that case, the 
Court determined that the VA had failed to demonstrate that a 
lack of such pre-adjudication notice was not prejudicial to the 
claimant.  

In the matter now before the Board, documents meeting the VCAA's 
notice requirements were furnished to the Veteran after the May 
2003 rating action on appeal.  However, the Board finds that the 
delay in issuing the full 38 U.S.C.A. § 5103(a) notice was not 
prejudicial to the Veteran because it did not affect the 
essential fairness of the adjudication, in that his claim was 
fully developed and readjudicated after full notice was provided, 
as reflected in the December 2005, February 2009, and May 2010 
Supplemental Statements of the Case (SSOCs).  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 
F. 3d 1328 (Fed. Cir. 2006).  

As indicated above, the Veteran has been notified of what was 
needed to substantiate his claim, and afforded numerous 
opportunities to present information and/or evidence in support 
thereof.  As a result of RO development and the Board remands, 
comprehensive documentation, identified below, has been 
associated with the claims folder and considered in connection 
with the veteran's appeal.  Hence, the Board finds that any 
failure on the part of the VA in not completely fulfilling VCAA 
notice requirements prior to the RO's initial adjudication of the 
claim is harmless.  See ATD Corp. v. Lydall, Inc., 159 F. 3d 534, 
549 (Fed. Cir. 1998); Cf. 38 C.F.R. § 20.1102 (2005).  
     
In March 2006, during the pendency of this appeal, the Court 
issued a decision in the consolidated appeal of Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of  38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all 5 elements of a service connection claim 
(veteran status, the existence of a disability, a connection 
between the veteran's service and that disability, the degree of 
disability, and the effective date pertaining thereto).  In this 
case, the Board finds that the Veteran was furnished notice of 
the latter requirements in a May 2006 RO letter.

Additionally, the Board finds that all necessary development on 
the claim currently under consideration has been accomplished.  
The RO, on its own initiative and pursuant to the Board remands, 
has made reasonable and appropriate efforts to assist the 
appellant in obtaining all evidence necessary to substantiate his 
claim, to include obtaining all available service and post-
service VA and private medical records through 2010, and a copy 
of the June 1998 Social Security Administration decision awarding 
him disability benefits, together with the medical records 
underlying that determination.  The Veteran was afforded a 
comprehensive VA examination in December 2008, with addenda dated 
in January 2009 and February 2010.  Significantly, the Veteran 
has not identified, nor does the record otherwise indicate, any 
existing, pertinent evidence, in addition to that noted above, 
that has not been obtained.  In September 2009, the Veteran 
stated that he had no other information or evidence to submit in 
connection with his claim.  The record also presents no basis for 
further development to create any additional evidence to be 
considered in connection with the matter currently under 
consideration.
 
Under these circumstances, the Board finds that the Veteran is 
not prejudiced by appellate consideration of the service 
connection claim on appeal at this juncture, without directing or 
accomplishing any additional notification and/or development 
action.  

II.  Analysis

Under the applicable criteria, service connection may be granted 
for disability resulting from disease or injury incurred in or 
aggravated by wartime service.        38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  Such a determination requires a finding of 
current disability that is related to an injury or disease in 
service.  Watson v. Brown, 4 Vet. App. 309 (1993); Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).  Service connection also 
may be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that it was incurred in service.  38 C.F.R. § 
3.303(d).

If a veteran was exposed to a herbicide agent during active 
service, the following diseases shall be service-connected if the 
requirements of 38 C.F.R. § 3.307(a)(6) are met, even though 
there is no record of such disease during service, provided 
further that the rebuttable presumption provisions of 38 C.F.R. § 
3.307(d) are also satisfied: AL amyloidosis, chloracne or other 
acneform disease consistent with chloracne, Type 2 diabetes (also 
known as Type II diabetes mellitus or adult-onset diabetes), 
Hodgkin's disease, chronic lymphocytic leukemia, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral 
neuropathy, porphyria cutanea tarda, prostate cancer, respiratory 
cancers (cancer of the lung, bronchus, larynx, or trachea), and 
soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, 
Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e) (2009).  
The VA has determined that there is no positive association 
between exposure to herbicides and any other condition for which 
it has not specifically determined that a presumption of service 
connection is warranted.  See Notice, 59 Fed. Reg. 341-346 
(1994); see also 61 Fed. Reg. 57586-57589 (1996).  

Notwithstanding the presumptive provisions, service connection 
for claimed residuals of herbicide exposure also may be 
established by showing that a disorder resulting in disability 
is, in fact, causally linked to such exposure.  See Brock v. 
Brown, 10 Vet. App. 155, 162-64 (1997); Combee v. Brown, 34 F. 3d 
1039, 1044 (Fed. Cir. 1994), citing 38 U.S.C.A. §§ 1113(b) and 
1116, and 38 C.F.R. § 3.3.

Absent affirmative evidence to the contrary, there is a 
presumption of exposure to herbicides for all veterans who served 
in Vietnam during the Vietnam era.  See 38 U.S.C.A. § 1116(f) and 
38 C.F.R. § 3.307(a)(6)(iii)) (2009).  

In this case, the Veteran contends that he has a gastrointestinal 
disorder that had its onset in military service and is due to 
herbicide exposure therein.
 
The service records confirm the veteran's service in Vietnam 
during the Vietnam era.  Thus, under the legal authority cited 
above, he is presumed to have been exposed to herbicides during 
his Vietnam service.  However, he does not currently have a 
gastrointestinal disorder that is among the enumerated 
disabilities under 38 C.F.R. § 3.309(e) for which the VA has 
determined an etiological relationship with inservice herbicide 
exposure exists.  

The record also presents no other basis for service connection 
for a gastrointestinal disorder in this case.  A review of the 
service medical records discloses that the Veteran was seen in 
July 1966 with a 2-day history of nausea and stomach pain.  The 
abdomen was negative on examination, and the impression was flu 
syndrome.  In February 1967, he was seen with a 2-day history of 
light-headedness, cold spells, and diarrhea and stomach cramps 
and pains every 15 minutes.  Stool specimens revealed cysts of E. 
histolytica.  The diagnosis was amebiasis.  In September 1967, 
the Veteran was seen with a few-day history of dizziness, 
diarrhea, chills, and fever, and he had no appetite, and felt 
tired.  There was no vomiting, abdominal pain, cough, or chest 
pain.  The diagnosis was acute infectious disease of unknown 
etiology.  

On July 1968 separation examination, the Veteran denied a history 
of frequent indigestion and stomach or intestinal trouble, and 
the abdomen and viscera were normal on examination.  

Post service, numerous regular outpatient examinations of the 
veteran's abdomen by I. H., M.D., from 1994 to 2002 were 
consistently essentially negative.  In June 1999, it was noted 
that a full abdominal ultrasound examination showed nothing 
really significant, and there were no renal stones or gallstones.
 
The Veteran had no gastrointestinal complaints on September 1997 
examination by S. G., M.D., and the abdomen was soft on 
examination, and no organs or masses were palpable. 

A private February 2003 abdominal ultrasound examination showed 
3+ renal calculi bilaterally and +10 stomach gas.  

On October 2003 VA outpatient examination, the Veteran denied 
anorexia, bloating, a change in bowel habits, dyspepsia, 
dysphagia, nausea, pain, and rectal bleeding.  A past medical 
history of diverticulosis was noted, and kidney stones were noted 
to be an inactive medical problem.  On examination, the abdomen 
was soft and nontender, and bowel sounds were present in all 
quadrants.  There were no masses or organomegaly.  Subsequent 
examinations of the abdomen in January and early May 2004 were 
negative.

A past medical history of nephrolithiasis was noted on late May 
2004 examination by G. N., M.D., and the abdomen was benign on 
examination.

A past medical history of nephrolithiasis was noted on June 2004 
examination by D. B., M.D., and the Veteran denied 
gastrointestinal symptoms.  The abdomen was soft and nontender on 
examination, and there was no organomegaly.

A February 2005 abdominal ultrasound examination for Dr. I. H. 
showed bilateral renal calculi.  Another study showed moderate 
scalloping and thinning of the renal cortex in March 2006, and 
diverticulosis and marked abdominal gas were noted in August 
2007.  An August 2008 abdominal sonogram showed extensive gas.  

On December 2008 VA gastrointestinal examination, the Veteran 
stated that he had no current known stomach problems.  The 
examining physician noted a past history of diverticulosis and 
diverticulitis.  The Veteran stated that he had occasional nausea 
and constipation, but no vomiting, and there was no history of 
hematemesis, melena, vomiting, abdominal pain, or rectal 
bleeding.  He gave a history of 2 episodes of dysentery in 
military service in Vietnam, and he was unsure whether it was 
amebic dysentery.  He had no complaints of abdominal bloating, 
dyspepsia, or dysphasia.  There was a past medical history of 
renal lithiasis.  On current examination, the abdomen was soft 
and flat, and there were no masses or tenderness.  Bowel sounds 
were normal in all quadrants.  A feces parasite examination 
showed no ova or species.  The impression was past history of 
dysentery, but no evidence of amebic dysentery or amebiasis, and 
the physician stated that no active parasite or amebas were found 
in the stool that could be attributed to any gastrointestinal 
disability.

In a January 2009 addendum to the December 2008 examination 
report, the VA physician stated that he reviewed the claims 
folder and noted that the Veteran had been diagnosed with an 
amebiasis parasite in military service in 1967.  He presented 
with stomach cramps and diarrhea every 15 minutes, and was 
treated with antibiotics.  The impression was past history of 
dysentery, but no evidence of amebic dysentery or amebiasis, and 
the physician reiterated that no active parasite or amebas were 
found in the stool that could be attributed to any 
gastrointestinal disability.  He opined that it was unlikely that 
the veteran's symptoms were related to the amebiasis diagnosed in 
military service, as there was no evidence of amebiasis in the 
current stool specimen.

In a February 2010 addendum to the December 2008 examination 
report and January 2009 medical statement, the VA physician 
opined that, even if the Veteran had amebiasis, it would not be 
related to herbicide exposure in Vietnam, as it is not one of the 
diagnoses related to such exposure.  He reiterated that there was 
no current evidence of amebic dysentery or amebiasis.
            
As indicated above, Congress has specifically limited entitlement 
to service connection for disease or injury to cases where such 
incidents have resulted in a disability.  See 38 U.S.C.A. § 1110.  
Where, as here, the competent evidence does not show the current 
existence of chronic residuals of the veteran's inservice 
gastrointestinal complaints for which service connection is 
sought (and hence, no evidence of a nexus between any such 
disability and service), there can be no valid claim for service 
connection.  See Gilpin v. West,  155 F. 3d 1353 (Fed. Cir. 
1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The 
above evidence shows that the Veteran was treated for nausea, 
diarrhea, stomach pain and cramps, and amebiasis in service, but 
that chronic residual gastrointestinal disability is not 
currently objectively demonstrated, as reflected in the December 
2008, January 2009, and February 2010 VA medical reports.  The 
Board accords great probative value to those well-reasoned VA 
medical reports and opinions, inasmuch as they were based on the 
physician's thorough review of the veteran's claims folder 
containing his military, medical, and post-service history, and 
current examination of the Veteran, and the Veteran has submitted 
no medical opinion to the contrary.  In the absence of current 
medical evidence of chronic residual gastrointestinal disability, 
the Board finds that service connection is not warranted. 

In addition to the medical evidence, the Board has considered the 
veteran's assertions; however, such do not provide any basis for 
allowance of the claim.  While the Veteran may believe that he 
has a gastrointestinal disorder that is related to his military 
service and presumed exposure to herbicides therein, there is no 
medical support for such contention.  The Board emphasizes that 
the appellant is competent to offer evidence as to facts within 
his personal knowledge, such as his own symptoms.  However, 
medical questions of diagnosis and etiology are within the 
province of trained medical professionals.  Jones v. Brown, 7 
Vet. App. 134, 137-38 (1994).  As a layman without the 
appropriate medical training or expertise, the appellant simply 
is not competent to render an opinion on such medical matters.  
See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also Routen 
v. Brown, 10 Vet. App. 183, 186 (1997)  (a layman is generally 
not capable of opining on matters requiring medical knowledge).  
Hence, his assertions in this regard have no probative value.

Under these circumstances, the Board concludes that service 
connection for a gastrointestinal disorder, to include as due to 
herbicide exposure, must be denied.  In reaching this conclusion, 
the Board has considered the applicability of the benefit-of-the-
doubt doctrine.  However, as the preponderance of the evidence is 
against the claim, that doctrine is not applicable in the instant 
appeal.  See              38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49,  53-56 (1990).


ORDER

Service connection for a gastrointestinal disorder, to include as 
due to herbicide exposure, is denied.


____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


